DETAILED ACTION
	This office action is in response to the RCE filed November 1, 2021 in order to enter the amendment (filed via AFCP 2.0) dated on October 14, 2021.  In accordance with this amendment, claims 5, 7, 8, 11, 13-15, 41, 42, and 44-45 have been amended, while claims 3, 17-40, and 43 have been canceled.
Claims 5-9, 11-16, 41, 42, and 44-45 remain pending, with claim 41 as the sole independent claim under consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 14, 2021 has been entered by the filing of the formal RCE on November 1, 2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant is reminded that upon the cancellation of claims to a non-elected invention (non-elected original claims 17-40 have been canceled), the inventorship must 

Allowable Subject Matter
Claims 41, and dependent claims 5-9, 11-16, 42, and 44-45 therefrom are allowed.  The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Hutter US ‘469) does not expressly teach or reasonably suggest, in combination, each claim limitation as amended into independent claim 41 (see paper dated October 14, 2021).  The Examiner must address each and every limitation now found in claim 41, as a whole.  Based on such amended features, the Examiner is unable to present a prima facie case of obviousness as required under 35 U.S.C. 103.  Also of note are Applicant’s persuasive remarks on pages 6-9 (dated October 14, 2021).  For these reasons, all prior art rejections mailed on July 13, 2021 have been overcome.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Response to Arguments
Applicant’s arguments, see amendment with remarks (pages 6-9), filed October 14, 2021, with respect to the rejections of independent claim 41 in view of the amendments dated concurrently, have been fully considered and are persuasive.  Based on the narrowing amendments to the claims dated October 14, 2021, all prior art rejections mailed July 13, 2021 have been withdrawn.  Further, any claim objections and rejections (35 U.S.C. 112(b)) noted July 13, 2021 have been obviated.  Claim 41 (with dependent claims 5-9, 11-16, 42, and 44-45) now serve to create a patentable distinction over the closest prior art of the current record (Hutter ‘469).

Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/
Primary Examiner, Art Unit 2874                                                                                                                                                                                                        November 9, 2021